Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Bernard Duncan appeals the district court’s orders dismissing his discrimination action and denying his motion for judicial recusal. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Duncan v. Virginia, No. CA-02-616-3 (E.D. Va. Oct. 4 & Dec. 12, 2002).
Duncan also seeks to appeal this Court’s May 25, 2001, opinion affirming the district court’s dismissal of his previous discrimination action. Duncan v. Commonwealth of Virginia, No. 00-2551, 9 Fed.Appx. 236, 2001 WL 565672 (4th Cir. May 25, 2001) (unpublished). We have previously denied both Duncan’s rehearing petition as to this decision and his motion for reconsideration of the denial of his rehearing petition. No further “appeal” to this Court is available.
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.